Citation Nr: 1802227	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depression, and mood disorder.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1986 to January 1990 and from January 1991 to March 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction lies with the RO in Phoenix, Arizona. 

The Veteran initially requested a hearing before a Veterans Law Judge, but later withdrew his request in a May 2016 correspondence.

While the Veteran's original claim was entitlement to service connection for PTSD, the Board has broadened the claim as shown on the title page, based on the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A claim for a total disability based on individual unemployability (TDIU) was raised in a December 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  While delay is regrettable, further development is needed.

The Veteran asserts that personal assaults during his first period of active duty caused his current psychiatric disorders.  He also asserts that his experiences during Operation Desert Storm/Desert Shield caused his current psychiatric disorders.  See November 2008 statement and an April 2009 mental treatment record.  He specifically reported that being called upon to "bury casualties" and "being a part of taking lives of thousands of men" as stressor events.  See November 2008 VA Form 21-0781, Stressor Statement.  

The Veteran's DD Form 214 reflects that he was recalled to active duty from January 1991 to March 1991, in support of Operation Desert Storm/Desert Shield.  His military occupational specialty is listed as unit supply specialist.  Review of his military service records and DD Form 214 does not show any foreign service during this period of service.  In addition, a VA mental health consultation note dated in January 2012 shows the Veteran reported that although he was called from the Individual Ready Reserves to active duty in support of Desert Storm, he was dismissed and sent home.  For these reasons, his reported stressor of being called upon to bury casualties and being a part of taking lives of thousands of men is not found credible.  Hence, further verification of this reported stressor is neither capable nor necessary.

Post-service VA medical records show treatment for PTSD, bipolar disorder, depression, and mood disorder.  A report from a VA PTSD therapy evaluation in January 2012 shows a mental health nurse provided a diagnosis of PTSD due to military sexual trauma; bipolar disorder was also diagnosed.

At a VA examination in May 2012, a VA examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD based on his reported in-service personal assault/trauma.  The examiner provided other diagnoses including: bipolar disorder versus substance-induced mood disorder; alcohol dependence; polysubstance abuse; and mixed personality disorder.  The examiner generally indicated that none of these diagnoses were believed to be related to military service, but no specific nexus opinion with supporting rationale was provided.  In light of the record, on remand a nexus opinion is needed with respect to the current diagnoses of bipolar disorder, depression, and mood disorder.  

In addition, VA treatment records and the May 2012 VA examination report reflect that the Veteran is receiving Social Security disability benefits due to psychiatric disorders, including bipolar disorder.  Social Security Administration (SSA) records are not associated with the claims folder.  As these records are relevant to the appeal, they should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Finally, the Veteran's claims folder only has VA treatment records up to March 2013.  On remand, any outstanding treatment records should be obtained.  38 C.F.R. § 3.159(c)(2) (2017).

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all records related to the Veteran's SSA disability claim, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If any identified records are unavailable, the Veteran's claims folder must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain updated VA treatment records since March 2013.  All records and responses should be associated with the claims folder. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder and a copy of this remand must be made available and reviewed by the examiner.  All appropriate testing should be conducted.  After review of the claims file, to include any additional evidence obtained in conjunction with the Remand, the examiner should address the following:

a)  Identify all psychiatric disorder present since the claim was filed in October 2008.

b) If a diagnosis of PTSD is provided, the examiner should: (1) specify the stressor found to be established by the evidence of record was sufficient to produce PTSD; and (2) indicate whether there is a causal link between the current symptomatology and the reported in-service personal assault sufficient to produce PTSD.  

If PTSD is not diagnosed, or if PTSD is diagnosed, but determined not to related to an in-service stressor, the examiner is to reconcile his or her finding with the other diagnoses of PTSD noted in the treatment records since this claim was filed -and specifically with the diagnosis of PTSD due to military sexual trauma during a January 2012 VA PTSD therapy session.

c) With respect to any other psychiatric disorder present during the period of the claim (other than PTSD or a personality disorder), indicate whether it is at least as likely as not (a 50 percent or greater probability) that such disorder originated during active service, or is otherwise etiologically related to active service? 

All opinions offered must be accompanied by a rationale.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she should explain why.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  After undertaking any other necessary development, the claim should be readjudicated.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




